DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-14, 16-20, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghechoua et al. (WO 2015128678 A2, hereinafter Ghechoua).
Regarding claim 1, Ghechoua discloses a method for operating an induction hob (Page 2, Para. 1, lines 1-2, “The invention relates to an intelligent cooking system consisting of a hob comprising heating zones and electronic cooking items that communicate with the hob.”) having a plurality of induction heating coils (Page 3, Para. 8, lines 1-2 from end, “…the heating zones comprise primary coils and / or secondary coils.”), wherein: 
each said induction heating coil has a heating area (Page 8, Para. 2, line 1, “…areas (2, 3, 4, 5) of heating are induction heating zones.”), 
a cooking vessel can be arranged in a manner covering at least one said heating area (Abstract, lines 1-2, “…at least two induction heating zones (2, 3, 4, 5) for supporting one or more electronic cooking articles (20, 21, 22, 23)…”, where in an induction system, cooking articles need to overlap in order for induction heat transfer to occur), 
each said induction heating coil is designed to transfer energy for heating one said cooking vessel (Page 8, Para. 2, line 1, “…these areas (2, 3, 4, 5) of heating are induction heating zones.”) and is controlled by a converter for this purpose (Page 11, Para. 3, lines 2-3, “The control unit (6) of the cooking table (1) recovers and processes this confirmation information.”), 
each said cooking vessel has a transmitting apparatus with a transmitting antenna for transmitting a signal on a basis of received energy from one said induction heating coil (Page 5, Para. 3, lines 1-3, “The communicating cooking electronic article (20, 21, 22, 23) includes…communication module (24) is bidirectional and makes it possible to transmit or receive signals.”), 
said heating area of said induction heating coil being at least partially covered by said cooking vessel (Fig. 2, where the cooking vessel 20 is shown to be over the heating coil, where such a feature is inherently present in an induction based cooktop), 
a receiving device is provided for a purpose of receiving signals from a transmitting apparatus of one said cooking vessel or from all said transmitting apparatuses of said cooking vessels on said induction hob (Claim 1, lines 2-3, “…at least one communication device (7) integrated in the cooking table (1)…”), 
a controller is provided for receiving said signals from said receiving device and has or receives said information relating to transfer of energy from said induction heating coils (Claim 1, lines 4-5, “…control unit (6) connected to the at least two heating zones (2, 3, 4, 5); characterized in that the control unit (6) is connected to the communication device (7)…”), wherein the method has the following steps: 
at least one said cooking vessel is arranged over one said heating area of one said induction heating coil (Fig. 2, where the cooking vessel 20 is shown to be over the heating coil, where such a feature is inherently present in an induction based cooktop), a multiplicity of said induction heating coils are controlled to transfer energy in a pattern, wherein a duration and/or an amplitude are varied as coding, wherein said coding involves varying said amplitude of said transferred energy within said coding over time, in particular between zero and a coding maximum value, and/or varying said duration of said energy transfer, and/or varying said duration between two energy transfer operations, and/or varying a number of said energy transfer operations (Page 10, Para. 8, lines 1-3, “This scanning step (102), visible in Figure 7 is precisely to feed for a time the heating zones (2, 3, 4, 5) one after the other. In the case where the cooking table (1) comprises four heating zones (2, 3, 4, 5), the cooking table (1) will supply the first (200) heating zones (2) for a predetermined time.”), 
if one said cooking vessel covers one said heating area of said induction heating coil which has transferred energy with a particular coding (Page 11, Para. 1, lines 1-3, “When the scanning step (102) is in progress, the user can position the communicating electronic article (20, 21, 22, 23) communicating with any of the heating zones (2, 3, 4, 5). of the cooking table (1) as has been described in Figure 8.”), 
said transmitting apparatus transmits a signal or a sequence of a plurality of signals, which uniquely depend on said coding and/or can be assigned to precisely said coding, to said receiving device (Page 11, Para. 2, lines 1-3, “The confirmation signal SC transmitted during a signal transmission step comprises in its frame different information and at least one confirmation information of the presence of a magnetic field and an identification information of the electronic article (20). , 21, 22, 23) communicating cooking.”),  
said controller receives said signals received by said receiving device and compares said signals with information relating to said energy transferred by said induction heating coils as codings in order to determine which coding of said transferred energy from one said particular induction heating coil matches a received signal or a sequence of a plurality of signals in order, on the basis thereof, to assign said cooking vessel transmitting said signal or said sequence of a plurality of signals to said heating area or to said induction heating coil associated said the heating area (Page 11, Para. 4, lines 1-5, “…the confirmation signal SC comprises in its frame at least the identifier of the communicating electronic cooking article (20, 21, 22, 23). In addition, the control unit (6) of the cooking table (1) makes it possible to separately and independently control one or other of the heating zones (2, 3, 4, 5). This means that each zone (2, 3, 4, 5) of heating is associated with a unique identifier that will be associated with the identifier of the electronic article (20, 21, 22, 23)…”).
	Regarding claim 3, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein an energy storage is provided in said cooking vessel (Page 6, Para. 3, lines 1-2, “In order to supply electrical power to the various electronic components included in the communicating electronic article of cooking (20, 21, 22, 23), one or more batteries (not shown) are provided.”) and is connected to said receiving coil, 
wherein energy received by said receiving coil is stored in said energy storage (Page 7, last Para., lines 5-6, “The one or more receiver coils thus transmit the current recovered to the various electronic components…”, where such electronic components can include the battery within the cooking vessel), and wherein a signal or a sequence of a plurality of signals is emitted by said transmitting apparatus in accordance with said stored energy (Page 6, Para. 4, lines 1-4, “…the communicating electronic cooking article (20, 21, 22, 23) comprises a powering device (27). This power-on device (27) makes it possible to turn on the power all the electronic elements contained in the communicating electronic article of cooking (20, 21, 22, 23)…”, where the powering device allows energy to flow from the battery to other electrical components within the cooking vessel).
	Regarding claim 4, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein energy received by said receiving coil (Page 7, last Para., lines 5-6, “The one or more receiver coils thus transmit the current recovered to the various electronic components…”, where such electronic components can include the battery within the cooking vessel) is used directly to electrically control said transmitting antenna to transmit a signal or a sequence of a plurality of signals (Page 6, Para. 4, lines 2-5, “This power-on device (27) makes it
possible to turn on the power all the electronic elements contained in the communicating electronic article of cooking (20, 21, 22, 23), for example…the communication module (24).”, where an activation signal from communication module 24 can correspond to the sensing step for the induction hob), wherein said length and/or strength of said at least one signal correspond(s) to a variance of said duration and/or amplitude of said coding.
	Regarding claim 5, Ghechoua teaches the method according to claim 4, as set forth above, discloses wherein said transmitting antenna transmits a signal as soon as energy is transferred to said receiving coil by an induction heating coil, said heating area of which is covered by said cooking vessel, wherein said transmitting apparatus transmits a signal as long as energy is transferred from said induction heating coil to said receiving coil (Page 3, last 2 Para., lines 1-5, “…the confirmation signal SC is generated when at least the signal processing
unit and / or the communication module is under voltage and at least the magnetic field measuring device detects a near magnetic field. According to the invention the confirmation signal SC is transmitted continuously or periodically as long as the magnetic field measuring device detects a near magnetic field.”), and 
wherein said transmitting apparatus does not transmit a signal as soon as no more energy is transferred from said induction heating coil to said receiving coil (Page 2, Para. 5 from end, lines 3-4, “Thus, when a cooking article is removed from a certain heating zone, the system is informed and cuts off the power supply.”).
	Regarding claim 6, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said transfer of energy in induction heating coils, in the case of which it is not known that or whether their heating area is covered by one said cooking vessel, is repeated frequently and/or regularly (Page 10, Para. 4 from end, lines 1-2, “During this scanning step (102), the cooking table (1) then checks whether a communicating cooking electronic article (20, 21, 22, 23) has been positioned on one of the zones (2, 3, 4, 5). )…”) with a frequency or repetition frequency of less than 1 minute in order to detect one said cooking vessel arranged in said heating area (Page 10, Para. 5 from end, lines 1-2, “The time T0, during which a heating zone (2, 3, 4, 5) is fed as shown in FIG. 10, can be a fraction of a second, a few milliseconds or a few seconds.”).
	Regarding claim 7, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said transfer of energy from said induction heating coils for detecting cooking vessels arranged in said heating area is at least also carried out if a change in a coverage of one said heating area by one said cooking vessel is detected (Page 12, Para. 1, lines 1-9, “If one or more communicating electronic items (20, 21, 22, 23) are already positioned and paired with one or more of the heating zones (2, 3, 4, 5)…If the user then wishes to position an additional communicating electronic article (20, 21, 22, 23) for cooking on the cooking table (1) then the cooking table (1) is at a questioning step (108) and all of the scan and pairing activation steps described above. above will be repeated with the only difference that the cooking table (1) will not take into account the heating zones (2, 3, 4, 5) already paired…”).
	Regarding claim 8, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said method is carried out on a mobile terminal or an external control device with a controller and a receiving device only when an app on said mobile terminal is active or when said external control device is activated (Page 8, Para. 1, lines 3-5, “The control unit (6) can be remotely programmable. This programming can be done by the portable communication terminal (50). The exchange of data between the control unit (6) and the portable communication terminal (50) can be done in both directions.”, where ‘both directions’ means that the communication terminal 50 can be the sole activation means for the induction cooktop).
	Regarding claim 12, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said receiving device and said controller are arranged outside said induction hob in an external operating device (Page 6, second to last Para., line 1, “The portable communication terminal (50)…”, where in Fig. 2, the terminal 50 is shown to be external), wherein said external operating device has operating elements and at least one display device (Page 6, second to last Para., lines 1-2, “…portable communication terminal (50) includes an LCD screen (51) and a keyboard (52). The portable communication terminal (50) can be a mobile phone…”).
	Regarding claim 13, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein one said cooking vessel also has an integrated circuit (Page 5, Para. 1, lines 1-7, “Signal processing unit (26) will comprise an electronic unit capable of performing primary logic operations on input signals…dedicated digital components such as ‘an integrated circuit developed for a customer’.”) in addition to said receiving coil (Claim 1, lines 2-3, “…at least one communication device (7) integrated in the cooking table (1)…”) and said transmitting apparatus (Page 5, Para. 3, lines 1-3, “The communicating cooking electronic article (20, 21, 22, 23) includes…communication module (24) is bidirectional and makes it possible to transmit or receive signals.”).
	Regarding claim 14, Ghechoua teaches the method according to claim 13, as set forth above, discloses wherein one said cooking vessel has at least one sensor, such as a temperature sensor (Page 7, Para. 5, lines 3-4, “The temperature sensor (32) positioned in the communicating cooking electronic article (20, 21, 22, 23)…”) or a pressure sensor, and an energy storage (Page 6, Para. 3, lines 1-2, “In order to supply electrical power to the various electronic components included in the communicating electronic article of cooking (20, 21, 22, 23), one or more batteries (not shown) are provided.”).
	Regarding claim 16, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said controller stores which of said cooking vessel is arranged in said heating area of which induction heating coil (Page 2, Para. 9, lines 2 from end, “As each cooking item is previously registered with a unique identifier, and the controller knows the heating setpoint…”), wherein said controller detects cooking vessels (Page 2, Para. 9, lines 4-6, “If this cooking item is positioned on another heating zone, the proximity detector detects a presence and the controller interrogates the cooking item to find out which item is present on it.”) newly arranged in one said heating area of one said induction heating coil in the same manner.
	Regarding claim 17, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said controller stores which of said cooking vessel is moved out of said heating area (Page 2, Para. 9, lines 3-5, “Thus, when a cooking article is removed from a certain heating zone, the system is informed and cuts off the power supply. If this cooking item is positioned on another heating zone, the proximity detector detects a presence…”), which is detected by said controller on a basis of changes in operating parameters of said resonant circuit comprising said induction heating coil (Page 13, last Para., lines 2-3, “…the control unit (6) can determine which zones (2, 3, 4, 5) of heating are occupied or not. The usefulness of these presence sensors (8, 9, 10, 11)…”, where the control unit knows when a cooking vessel has been removed).	
Regarding claim 18, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein transmission or transfer of one said coding stops as long as one said induction heating coil, after detecting and assigning one said cooking vessel, does not register any change or movement of said cooking vessel in its heating area by virtue of a change in operating parameters of a resonant circuit comprising said induction heating coil (Page 10, Para. 5 from end, lines 1-4, “During this scanning step (102), the cooking table (1) then checks whether a communicating cooking electronic article (20, 21, 22, 23) has been positioned on one of the zones (2, 3, 4, 5). ) in this case the scanning step (102) stops at the third (202) of the zones (4). for heating because the cooking table (1) detects the presence of an electronic article (20, 21, 22, 23) for cooking.”), 
wherein one said coding is transmitted to said induction heating coil or to all of said induction heating coils again only when a change or movement of said cooking vessel in their heating area is registered (Page 2, Para. 9, lines 4-6, “If this cooking item is positioned on another heating zone, the proximity detector detects a presence and the controller interrogates the cooking item to find out which item is present on it.”).
	Regarding claim 19, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein all said induction heating coils begin to transmit a coding at the same time as transmitting energy (Page 16, Para. 4, lines 1-2, “A step (105) of continuous supply of the primary coils 12 of the area (2, 3, 4, 5) of heating paired according to a heating setpoint from the electronic article (20, 21, 22, 23)…”, where after a cooking vessel is detected, the coils continue to supply a coding of a specific heating setpoint; where a first scanning step inherently requires energy to be transmitted for the ping in order to occur).
	Regarding claim 20, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein each said coding first of all has a ping or energy is briefly transferred for a purpose of synchronization (Page 4, Para. 5, last 3 lines, “…step of receiving by the cooking table of the confirmation signal SC and a pairing step of the communicating cooking electronic article generating the confirmation signal SC with said heated heating zone…”), and each said induction heating coil has a different coding after said synchronization ping (Page 4, Para. 6, lines 1-2, “…step of continuously feeding the primary coils of the heating zone paired according to a heating setpoint from the communicating electronic cooking article…”, where Page 2, Para. 5 from end, lines 2 from end, “…As each cooking item is previously registered with a unique identifier, and the controller knows the heating setpoint…”, meaning that each unique cooking vessel can have different codings depending on their heating setpoint values).
	Regarding claim 26, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said transmitting apparatus transmits an item of processed information which has been evaluated from said coding received from one said induction heating coil (Page 5, Para. 3, lines 1-3, “The communicating cooking electronic article (20, 21, 22, 23) includes…communication module (24) is bidirectional and makes it possible to transmit or receive signals.”, meaning that signals from the induction heating coil, such as the coding for continuously heating the cooking vessel (Page 11, Para. 3 from end) can be received by the communication module 24).
	Regarding claim 27, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said coding is evaluated in said receiving device (Page 11, Para. 3, line 1, “This confirmation signal SC is then received by the communication device (7) of the cooking table (1)…”, where the signals from the cooking vessel are received and therefore the signal meaning is recognized as being known from a cooking a vessel).
	Regarding claim 28, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said coding is evaluated in said controller (Page 11, Para. 3, lines 2-3, “The control unit (6) of the cooking table (1) recovers and processes this confirmation information.”, where the control unit then activates the heating zones to reach specific heating setpoints based on the cooking vessel).
	Regarding claim 29, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein said method is carried out only on those induction heating coils, said heating area of which is assigned only to precisely one said cooking vessel (Page 9, Para. 6, lines 1-2, “…a communicating electronic article (20, 21, 22, 23) is placed on one of the zones (2, 3, 4,
5) of heating…”, where Fig. 2 shows only one cooking vessel located on each heating area).
	Regarding claim 30, Ghechoua teaches the method according to claim 1, as set forth above, discloses an induction hob (Page 2, Para. 1, lines 1-2, “The invention relates to an intelligent cooking system consisting of a hob comprising heating zones and electronic cooking items that communicate with the hob.”) for carrying out the method as claimed in claim 1, wherein: 
said induction hob has a plurality of said induction heating coils (Page 3, Para. 8, lines 1-2 from end, “…the heating zones comprise primary coils and / or secondary coils), each of said induction heating coils has a heating area (Page 8, Para. 2, line 1, “…areas (2, 3, 4, 5) of heating are induction heating zones.”), each of said induction heating coil said is designed to transfer energy for heating one said cooking vessel (Page 8, Para. 2, line 1, “…these areas (2, 3, 4, 5) of heating are induction heating zones.”) and is controlled by a converter for this purpose (Page 11, Para. 3, lines 2-3, “The control unit (6) of the cooking table (1) recovers and processes this confirmation information.”),
 each of said cooking vessels has a transmitting apparatus with a transmitting antenna for transmitting a signal on a basis of received energy from one said induction heating coil (Page 5, Para. 3, lines 1-3, “The communicating cooking electronic article (20, 21, 22, 23) includes…communication module (24) is bidirectional and makes it possible to transmit or receive signals.”), said heating area of which is at least partially covered by said cooking vessel (Fig. 2, where the cooking vessel 20 is shown to be over the heating coil, where such a feature is inherently present in an induction based cooktop), 
a receiving device is provided for a purpose of receiving signals from a transmitting apparatus of one said cooking vessel or from all said transmitting apparatuses of said cooking vessels on said induction hob (Claim 1, lines 2-3, “…at least one communication device (7) integrated in the cooking table (1)…”), 
said induction hob has a controller which receives said signals from said receiving device and has or receives said information relating to transfer of energy from said induction heating coils (Page 11, Para. 4, lines 1-5, “…the confirmation signal SC comprises in its frame at least the identifier of the communicating electronic cooking article (20, 21, 22, 23). In addition, the control unit (6) of the cooking table (1) makes it possible to separately and independently control one or other of the heating zones (2, 3, 4, 5). This means that each zone (2, 3, 4, 5) of heating is associated with a unique identifier that will be associated with the identifier of the electronic article (20, 21, 22, 23)…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghechoua et al. (WO 2015128678 A2, hereinafter Ghechoua) in view of Llorente et al. (EP 2582201 A1, hereinafter Llorente).
Regarding claim 2, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein one said cooking vessel has a receiving coil which is used to transfer energy, as electrical energy in order to emit said signal by means of said transmitting antenna of said transmitting apparatus (Page 8, last Para., lines 1-3, “In an alternative power supply of these various electronic components, a magnetic energy recovery device (34) illustrated in FIG. 5 is used. recovery (34) of magnetic energy may be composed of one or more receiver coils positioned in the communicating cooking electronic article (20, 21, 22, 23).”).
Ghechoua does not disclose:
where the receiving coil stores an alternating magnetic field of one said induction heating coil.
However, Llorente discloses, in the similar field of induction hobs, an alternating magnetic field being supplied to a receiving coil (Page 2, Para. 1, lines 2-3, “The induction heating element is preferably provided to convert electrical energy into an alternating magnetic field…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the magnetic field in Ghechoua to be specifically alternating as taught by Llorente.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using alternating magnetic currents to induce eddy currents within ferromagnetic materials to cause heat to be generated, which is known to be the process in which induction stoves work, and is stated by Llorente, Page 2, Para. 1, lines 3-4, “…alternating magnetic field, which is provided in a metallic, preferably at least partially ferromagnetic, heating means, in particular cooking utensils, eddy currents…cause heat to be generated.”.
	Regarding claim 9, modified Ghechoua teaches the method according to claim 2, as set forth above, discloses wherein said method is carried out only when on said cooking vessel with one said receiving coil and on said transmitting apparatus has been discovered on said induction hob, wherein said cooking vessel also has an integrated circuit and at least one sensor (Inherently disclosed in Ghechoua, Page 3, last 2 Para., lines 1-5, “…the confirmation signal SC is generated when at least the signal processing unit and / or the communication module is under voltage and at least the magnetic field measuring device detects a near magnetic field. According to the invention the confirmation signal SC is transmitted continuously or periodically as long as the magnetic field measuring device detects a near magnetic field.”).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghechoua et al. (WO 2015128678 A2, hereinafter Ghechoua) in view of Schilling et al. (US 20110120989 A1, hereinafter Schilling).
	Regarding claim 10, Ghechoua teaches the method according to claim 1, as set forth above.
Ghechoua does not disclose:
wherein one said coding consists of pings or pulses which oscillate at an operating frequency or a resonant frequency of a resonant circuit comprising said induction heating coil, wherein a ping or a pulse has one or more oscillations with a total duration of between 1 microsec and 500 microsec.
However, Schilling discloses, in the similar field of induction cook tops, an induction heating coil with oscillations having a duration in the range between 1 to 500 microseconds (Claim 4, “The method according to claim 1, wherein the time periods have a duration in a range of from 50 μs to 1000 μs, in particular of from 400 μs to 600 μs.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pulse duration in Ghechoua to be the values as taught by Schilling.
Regarding the oscillation duration, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different oscillation durations. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Ghechoua’s induction hob discloses heating a cooking vessel through induction heating coils, but does not specify exact values for the heating coil oscillations. Schilling then discloses that it is known in the art to have induction cooktops that operate with oscillate durations in the microsecond range. Thus, changing the oscillation duration would have reasonable chances for success as it is shown in Schilling and would be a value to be selected depending on design choice. The end-result of the induction cooktop providing heat to the cooking vessel would be unchanged.
	Regarding claim 11, modified Ghechoua teaches the method according to claim 10, as set forth above, discloses wherein an interval between two said pings or said pulses within one said coding has a duration of a power supply half cycle of the power supply at 50 Hz or 60 Hz or a multiple thereof (Inherently disclosed in Ghechoua, Page 10, Para. 6, lines 1-2, “The time T0, during which a heating zone (2, 3, 4, 5) is fed as shown in FIG. 10, can be a fraction of a
second, a few milliseconds or a few seconds.”, where time for half cycle completion of 50 Hz would be 0.01 secs and for 60 Hz would be 0.00833, which are included in the ‘fraction of second’ and ‘milliseconds’).

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghechoua et al. (WO 2015128678 A2, hereinafter Ghechoua) in view of Schemmerer et al. (DE 102012200294 A1, hereinafter Schemmerer).
	Regarding claim 15, Ghechoua teaches the method according to claim 1, as set forth above, discloses wherein, if all said induction heating coils are controlled to transfer energy for a purpose of detecting one said cooking vessel arranged in said heating area (Page 10, Para. 4 from end, lines 1-3, “If during the step of detecting (103) a confirmation signal SC the cooking table (1) receives a confirmation signal SC issued by the article communicating electronics (20, 21, 22, 23) then the cooking table (1) proceeds to a pairing step (104) of the electronic article…”, where the scanning step includes pings being sent out).
Ghechoua does not disclose:
energy is first of all transferred for a short time as a ping, there is then a pause, and a multiplicity of different codings are then generated using a varying number of short sequences of transferring energy and pausing or by waiting for a particular multiple of a waiting time, and each of said induction heating coils is controlled with a different coding, but each said of induction heating coils is always recurrently controlled with the same coding, for a purpose of transferring energy with said coding.
However, Schemmerer discloses, in the similar field of induction cook tops, a coding where pauses and short sequences of energy transfer are done (Page 4, Para. 10, lines 1-2, “…control of the cooking zones 102 . 103 to perform so that an interim heating and / or cooling over the progressing time a code 106), where the coding is different for each coil (Page 4, Para. 10, lines 2-5, “In particular, a period of switching on and off of the power supply to one of the cooking zones takes place 102 in a different sequence than a power supply to the other of the cooking zones 103 according to different codes.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the coding for energy transfer after the pairing ping from Ghechoua to have the features as taught by Schemmerer.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of knowing which cooking zone has which code and which temperature sensor, where a cooking zone can then be assigned to a temperature sensor, as stated by Schemmerer, Page 4, last Para., lines 4 from end, “Since it is known which cooking zone 102 this code 106 was created and from which sensor the measured temperature 110 also comes from this cooking zone 102 and the temperature sensor 108 be assigned to each other.”.
	Regarding claim 23, Ghechoua teaches the method according to claim 19, as set forth above, discloses wherein a ping is first of all transmitted or energy is briefly transferred for a purpose of synchronization or as one said synchronization ping as claimed in claim 19 (Page 10, Para. 9, lines 1-2, “The time T0, during which a heating zone (2, 3, 4, 5) is fed as shown in FIG. 10, can be a fraction of a second, a few milliseconds or a few seconds.”, where a pairing ping is sent). 
	Ghechoua does not disclose:
wherein a binary number is transferred by means of said coding, wherein said binary distinction is made by transmitting a ping or no ping at points of a predefined time pattern in each case, wherein, before transferring said binary number.
However, Schemmerer discloses binary pings being sent (Page 2, Para. 3 from end, lines 1-2, “A further development is that the cooking zone is switched on and off with the prescribed code. This is to be understood in particular as a switching on and off of one or more radiators of the cooking zone.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pings in Ghechoua to be binary pings as taught by Schemmerer.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having switching of the cooking zone in order to have good separability, as stated by Schemmerer, Page 2, last Para., lines 2-4, “The assignment of the course of the temperature, in particular of temperature changes is thereby made possible in particular one-to-one. Good separability ensure, for example, so-called “gold codes”.”.   

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ghechoua et al. (WO 2015128678 A2, hereinafter Ghechoua) in view of Sun et al. (CN 104754789 A, hereinafter Sun) and Asakura et al. (WO 2018189940 A1, hereinafter Asakura).
	Regarding claim 21, Ghechoua teaches the method according to claim 20, as set forth above, discloses a synchronization ping (Fig. 10, where a synchronization or scanning ping for pairing is sent ). 
Ghechoua does not disclose:
wherein, within all said codings, at least one further ping follows said synchronization ping at an interval of time, and a number of following pings corresponds to a numbering of said induction heating coils, 
wherein an interval of time within a coding is the same in each case up to the last ping before said next synchronization ping.
However, Sun discloses, in the similar field of induction cook tops, a coding with multiple pings that encompass a synchronization step (Page 4, Para. 6, lines 2-5, “…the pulse number of the detected and the N first predetermined numerical value range, when the number of pulses detected in the first in N first predetermined threshold range, it is judged that the electromagnetic heating device is equipped with the boiler.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the synchronization step from Ghechoua to include the multiple pulses that can have predetermined numerical value as taught by Sun.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having multiple pulses for detecting if a cooking vessel is near the induction cook top, as stated by Sun, Page 4, Para. 6, lines 2-3, “…the pulse number of the detected and the N first predetermined numerical value range…”.
Regarding the specific number of pulses to be the numbering of the induction heating coils, it is the Examiner’s position that such a modification would be included within the teaching of Sun. The ‘predetermined numerical value range’ is not explicitly stated to what the numerical value would be. Therefore, one of ordinary skill in the art would be able to choose a variety of numerical values for the pulse amount in order to create an unique identifier for each cooking vessel, which can include setting the number to be equal to the numbering of the induction heating coils.
Furthermore, Asakura discloses, in the similar field of induction heating apparatuses, pulses sent through the induction heating coil that have equally spaced intervals between the pulses (Fig. 10, where pulses of the induction switching element are shown, where pulses such as (a) and (b) have equal time spacing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pulses from modified Ghechoua to include the equal interval spacing as taught by Asakura.
Regarding the feature of pulses being equally spaced, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Sun, it is disclosed that multiple pulses can be set to a predetermined numerical value. Asakura then shows that for multiple pulse waves, equal spacing between pulses is possible. Since there are finite options regarding pulses, where spacing can be irregular or equal, it would be a matter of design choice to have the pulses be equally spaced. Further, the end-result of the pulses acting as a scanning step would still be achieved.
	Regarding claim 22, Ghechoua teaches the method according to claim 20, as set forth above, discloses a synchronization ping (Fig. 10, where a synchronization or scanning ping for pairing is sent). 
Ghechoua does not disclose:
wherein, within all said codings, precisely one further ping follows said synchronization ping at an interval of time which is an integer multiple of an interval duration, wherein a number of said integer multiples of said interval duration of said precisely one further ping corresponds to a number of said induction heating coils.
However, Sun discloses where the synchronization step can include further pings that follow (Page 4, Para. 6, lines 2-5, “…the pulse number of the detected and the N first predetermined numerical value range, when the number of pulses detected in the first in N first predetermined threshold range, it is judged that the electromagnetic heating device is equipped with the boiler.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the synchronization step of Ghechoua to include multiple pings as taught by Sun.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having multiple pulses for detecting if a cooking vessel is near the induction cook top, as stated by Sun, Page 4, Para. 6, lines 2-3, “…the pulse number of the detected and the N first predetermined numerical value range…”.
Furthermore, Asakura discloses where the interval between pulses can be varied (Fig. 10, where pulses of the induction switching element are shown, where the interval between pulses for different wave functions is different). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pulse interval duration in modified Ghechoua to be variable as taught by Asakura.
Regarding the feature of the integer multiples of interval duration being the number of induction heating coils, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Sun, it is disclosed that multiple pulses can be set to a predetermined numerical value. Asakura then shows that for multiple pulse waves, different intervals between pulses can be achieved. Since there are finite options regarding pulses, where interval spacing can be different numerical values, it would be a matter of design choice to selectively choose integer multiples of the interval duration to correspond to the number of heating coils. Further, the end-result of the pulses acting as a scanning step would still be achieved.
Regarding claim 24, Ghechoua teaches the method according to claim 1, as set forth above.
Ghechoua does not disclose:
wherein, within all said codings, an interval of time between two successive pings is an integer multiple of a n interval duration, wherein a number of said integer multiples of said interval duration between two successive pings corresponds to a number of said induction heating coils.
However, Sun discloses multiple pings, which are successive, can occur (Page 4, Para. 6, lines 2-5, “…the pulse number of the detected and the N first predetermined numerical value range, when the number of pulses detected in the first in N first predetermined threshold range, it is judged that the electromagnetic heating device is equipped with the boiler.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pulses from Ghechoua to have multiple pings as taught by Sun.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having multiple pulses for detecting if a cooking vessel is near the induction cook top, as stated by Sun, Page 4, Para. 6, lines 2-3, “…the pulse number of the detected and the N first predetermined numerical value range…”.
Furthermore, Asakura discloses different intervals between pings can occur (Fig. 10, where interval between pings can differ). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interval between pulses from Ghechoua to be not equal and different as taught by Asakura.
Regarding the feature of pulses having integer multiple of interval durations be the number of induction heating coils, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Sun, it is disclosed that multiple pulses can be set to a predetermined numerical value. Asakura then shows that for multiple pulse waves, different interval spacing between pulses is possible. Since there are finite options regarding pulses, where spacing can be changed, it would be a matter of design choice to have integer multiples of interval durations be the number of induction heating coils. Further, the end-result of the pulses acting as a scanning step would still be achieved.
	Regarding claim 25, modified Ghechoua teaches the method according to claim 24, as set forth above.
Modified Ghechoua does not disclose:
wherein all said codings have (n+1) said pings with (two to n) said different interval durations, wherein said interval durations are evaluated with respect to their combination.
However, Asakura discloses that the number of pings and the number of intervals can be varied (Fig. 10, where it is shown that the number of pings and the number of intervals can be varied through the different wave curves). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the coding in modified Ghechoua to include the variable ping and interval features as taught by Asakura.
Regarding the feature of pulses having be specifically (n+1) with (2 to n) interval durations, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Ghechoua discloses providing power to the cooking vessel after the vessel is paired with the cook top. Asakura then shows for providing power, there are multiple pulse waves with different pulse amounts and interval durations possible. Since there are finite options regarding pulses, where spacing and pulse values can be changed, it would be a matter of design choice to reach the specific formulas claimed. Further, the end-result of the pulses acting as a scanning step would still be achieved.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/27/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761